Citation Nr: 0513522	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the veteran's claim for service connection for 
hepatitis C.  The veteran's claim for service connection for 
hepatitis B was denied in May 2003, but the veteran did not 
file a notice of disagreement (NOD) from that decision.  That 
issue is therefore not currently before the Board and will 
not be addressed in this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).

In support of his claim for service connection for hepatitis 
C, the veteran testified at a January 2003 RO hearing.  A 
transcript of that hearing is of record.

In December 2003, the Board remanded the claim for additional 
development, including a new VA examination to determine the 
nature and etiology of the veteran's hepatitis C.  That 
additional development has taken place, see Stegall v. West, 
11 Vet. App. 268, 271 (1998), and the Board will now decide 
the claim.


FINDINGS OF FACT

1.  The VA physician's December 2004 conclusion that it is at 
least as likely as not that the veteran's hepatitis C is 
related to his military service is not competent, probative 
evidence because it is based on an inaccurate factual 
premise, possibly supplied by the veteran's own recitation of 
his medical history, that is contradicted by the SMRs.

2.  The same VA physician's January 2005 conclusion that a it 
was possible, but not at least as likely as not, that there 
was a relationship between the veteran's hepatitis C and his 
military service, and that a contrary conclusion would be 
speculative, was not based on an inaccurate factual premise 
and was consistent with the clinical evidence showing no 
treatment for hepatitis C in service or a diagnosis of this 
disorder until more than 30 years after separation from 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  After 
receiving the veteran's July 2001 claim, the RO sent a 
September 2001 letter explaining VA's duties to notify and 
assist the veteran as to his claim for service connection for 
hepatitis C and the veteran's rights and responsibilities in 
this regard.  The RO did not take any adjudicative action 
until April 2002, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's September 
2001 letter told the veteran about the VCAA and explained 
what the evidence had to show in order to establish 
entitlement to service connection for hepatitis C.  The 
letter also indicated the information or evidence needed from 
the veteran and the RO's duty to assist the veteran in 
obtaining this information or evidence.  The RO also wrote: 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and, "[S]end us the 
evidence we need as soon as possible."  In addition, after 
the Board remanded the veteran's claim, the AMC in January 
and February 2004 letters, both of which asked for additional 
information and explained the respective responsibilities of 
VA and the veteran in obtaining evidence in support of his 
claim.  On the first page of its February 2004 letter, in 
bold print, the AMC wrote: "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  In addition, the RO included in its September 2002 
SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Thus, VA complied with the VCAA 
notice content requirements, as it provided the information 
specified by Pelegrini and Mayfield, including indicating to 
the veteran that he should provide any information or 
evidence in his possession pertaining to his claim.

In addition, VA complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  
Although initially  unsuccessful, the RO ultimately obtained 
the veteran's service medical records (SMRs).  Moreover, when 
the veteran indicated that the United States Army Hospital 
(USAH) in Frankfurt, Germany could have records of relevant 
in-service treatment, the RO requested these records from the 
National Personnel Records Center (NPRC), which indicated 
that it searched for but could not locate any such records.  
See 38 C.F.R. § 3.159(c)(2) (2004) (VA will end efforts to 
obtain records from Federal department or agency when advised 
that requested records do not exist or custodian does not 
have them).  The RO and the AMC also obtained all identified 
VA treatment records.  Moreover, as directed by the Board, 
the AMC arranged for a new VA examination to determine the 
nature and etiology of the veteran's hepatitis C, and also 
obtained a clarifying addendum to this report.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

There are no notations of hepatitis or any of its symptoms in 
the SMRs.  The only abnormalities noted on the veteran's July 
1967 separation examination were under "psychiatric 
evaluation" (aggressive reaction was listed) and under 
"identifying body marks and tattoos" (burn scar in the 
center of the neck was listed).  All other body parts and 
systems, including the endocrine system, were evaluated as 
normal.  At his February 2004 VA examination, the veteran 
indicated that he sustained a gunshot wound to the abdomen in 
1970, at which time he received at least two units of packed 
red blood cells.  The veteran also indicated at the January 
2003 RO hearing that he underwent surgery, including a blood 
transfusion, in the 1980s (Hearing transcript, p. 6).  
However, he claimed at the hearing and elsewhere that he had 
been diagnosed with hepatitis C during service while 
hospitalized in Frankfurt although he could not remember the 
name of the hospital (pp. 2-3).  As noted, the NPRC indicated 
that a search was made of inpatient records from the 
Frankfurt USAH for 1967 with negative results.  The veteran 
also acknowledged at the hearing that he did not have a blood 
transfusion, take drugs, or have surgery while in the 
military (p. 5).

April 2000 VA outpatient treatment (VAOPT) notes indicate 
that the veteran tested positive for hepatitis C, and this 
was verified by repeat analysis.  The note indicated that it 
was explained to the veteran that he had been exposed to 
hepatitis C in the past.  A July 2004 VAOPT note stated that 
a review of lab tests showed the veteran first tested 
positive for hepatitis C in 2000.

At a February 2004 VA examination, the examiner noted the 
history of positive hepatitis C antibody tests, and 
recommended further evaluation.  The 1970s blood transfusion 
was noted as a positive risk factor, but the examiner did not 
opine as to the etiology of this disorder.

At the December 2004 VA examination, the physician wrote: 
"This patient had no blood transfusions.  He did get shot 
and was concerned that he might have been transfused at that 
time."  The veteran also noted that he did not remember 
being transfused and did not have high-risk sexual activity 
and did not use needle abusive drugs while in service.  The 
positive hepatitis C test was noted, and the examiner also 
stated: "It appears he had hepatitis B in 1967."  The 
examiner noted that hepatitis C was not known in 1967, as 
opposed to hepatitis B, and that the veteran's diagnosis of 
hepatitis in general goes back to 1967.  Based on this, he 
concluded, "Secondary to this patient's lack of high risk 
sexual activity and lack of intravenous drugs, it would be 
reasonable that blood contamination from his surgical wounds 
or from possible transfusion were the most likely modes of 
transmittal to this patient of hepatitis C.  Therefore, it is 
at least as likely as not this infection was gained while 
this patient was in service and secondary to some injury he 
had and treatment of that injury."

In January 2005, the same VA physician provided an addendum 
to the December 2004 VA examination.  The examiner had been 
asked to determine whether the veteran's hepatitis C was 
related to service, and to provide his opinion without resort 
to speculation.  He wrote: "Unfortunately, with this 
patient's history of no significant sexual exposures, no 
intravenous drug use, no blood transfusions, and no tattoos 
while in service diagnosing his hepatitis C is mere 
speculation."  The examiner added, "I feel it is possible 
that this patient's hepatitis C was acquired while he was in 
the military service.  I do not feel it is [as] least [as] 
likely as not at this time that the veteran's hepatitis C is 
etiologically related to military service but it remains less 
likely than not that it does[,] as he was injured in service, 
but did not receive any blood transfusions[,] but it is also 
possible that this patient's hepatitis C was gathered after 
his service time or even before he was brought into 
service."  The VA examiner concluded: "It is just not 
possible to clearly define the etiologic relationship of the 
veteran's hepatitis C."

Based on the above, service connection for hepatitis C must 
be denied.  While the VA physician initially stated it was at 
least as likely as not that the veteran's hepatitis C 
infection was related to service, this opinion was based on 
several inaccurately stated facts and is therefore not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
("An opinion based upon an inaccurate factual premise has no 
probative value").  The physician wrote that it appeared the 
veteran had hepatitis B in 1967.  However, there is no 
evidence that the veteran was diagnosed with hepatitis B in 
service or, indeed, at any time thereafter.  The first 
diagnosis of hepatitis of any kind is the April 2000 
diagnosis of hepatitis C.  

Moreover, contrary to the VA physician's statements, the 
veteran himself stated that he sustained a gunshot wound 
after, not during, service, and that he did not undergo 
surgery or receive a blood transfusion during service.  The 
examiner's rationale for finding a relationship between the 
veteran's hepatitis C and service-that the veteran's 
hepatitis C is related to in-service hepatitis C inaccurately 
identified as hepatitis B-is thus belied by the facts, as 
there was no diagnosis of hepatitis in service or any 
evidence of exposure to risk factors for hepatitis in 
service.  To the extent that the examiner relied on the 
veteran's own recitation of his medical history in concluding 
he was diagnosed with hepatitis B in service, without 
verifying this account by referencing the SMRs that were part 
of the claims file he stated he had reviewed, his opinion 
does not constitute competent evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999) (a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

In contrast, the VA examiner's January 2005 addendum did not 
contain the factual inaccuracies noted above, and concluded, 
based on an accurate recitation of the lack of evidence of 
any risk factors for hepatitis in service, that it was 
possible, but not at least as likely as not, that the 
veteran's hepatitis C was related to service, and that a 
contrary conclusion finding such an etiological relationship 
would be "mere speculation."  Such an opinion cannot serve 
as the basis for establishing entitlement to service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (2004) 
(describing the concept of reasonable doubt in adjudicating 
service connection claims as not being one arising from pure 
speculation or remote possibility).  Moreover, the veteran's 
testimony could not provide a non-speculative basis for 
finding such a nexus, because as a layperson he is not 
competent to testify as to the etiology of his hepatitis C.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The evidence of record supports the VA examiner's conclusion 
that it is not at least as likely as not that the veteran's 
hepatitis C is related to service, and that a finding of a 
nexus between the veteran's hepatitis C and his military 
service would be speculative.  The veteran was not treated 
for hepatitis during service, and no symptoms of this 
disorder were noted during service or at the time of 
discharge.  Moreover, there was no continuity of 
symptomatology, as the veteran was first diagnosed with 
hepatitis C more than 30 years after service, having 
undergone surgery and blood transfusions in the interim.

Thus, the only competent, probative evidence of record as to 
the etiology of the veteran's hepatitis C is the VA 
physician's January 2005 conclusion that it was possible, but 
not at least as likely as not, that the veteran's hepatitis C 
was related to service, and that a contrary conclusion 
finding such an etiological relationship would be 
speculative.  As such speculation cannot serve as the basis 
for establishing entitlement to service connection, and the 
preponderance of the evidence of record reflects that the 
veteran's hepatitis C was likely not related to service but, 
rather, resulted from risk factors to which he was exposed 
after service, the benefit-of-the-doubt doctrine does not 
apply, and the veteran's claim for service connection for 
hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


